238 F.2d 617
Lila DE GROFF and George Roerig, Appellants,v.Charles HUNSICKER (George Roerig).
No. 11967.
United States Court of Appeals Third Circuit.
Argued Nov. 3, 1956.Decided Nov. 23, 1956.

Cormac J. Malloy, Philadelphia, Pa.  (Gray, Anderson & Schaffer, Philadelphia, Pa., on the brief), for appellants.
Henry Temin, Philadelphia, Pa.  (Max E. Cohen, Philadelphia, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a decision of the district court dismissing the claim of plaintiffs in an action for injuries sustained in Virginia.  The sole question involved is whether the action is barred by the statute of limitations in Virginia.  If it is then, under the borrowing statute in Pennsylvania, it is barred here, Pa.Stat.Ann. tit. 12, § 39, Purdon 1953.  If barred in the state court it is also barred in federal court in a case depending upon diversity for federal jurisdiction as this one does.  Guaranty Trust Co. v. York, 1945, 326 U.S. 99, 65 S. Ct. 1464, 89 L. Ed. 2079.


2
Interpretation of the Virginia legislation upon this subject is not too easy a task but has been well done by Judge Van Dusen who heard the case in the district court.  D.C.E.D.Pa.1956, 141 F. Supp. 592.  We have nothing to add to his analysis of the Virginia decisions and statutes.


3
The judgment of the district court will be affirmed.